United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
U.S. GOVERNMENT PUBLISHING OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1699
Issued: November 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 7, 2015 appellant timely appealed the April 16, 2015 nonmerit decision of the
Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from the
last merit decision of August 1, 2014 to the filing of the current appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this claim.2
ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The case record provided the Board includes evidence received after OWCP issued its April 16, 2015 decision.
The Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its
final decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 22, 2009 appellant, then a 52-year-old printing plant worker, was injured in the
performance of duty when a freight elevator door struck him in the head, neck, and shoulder.
OWCP initially accepted the claim for neck contusion, but subsequently expanded appellant’s
claim to include brachial neuritis/radiculitis, thoracic or lumbosacral neuritis/radiculitis, and
lumbar intervertebral disc displacement without myelopathy.
On May 1, 2013 OWCP granted a schedule award for five percent permanent impairment
of each upper extremity, for a total of 10 percent. The award covered a period of 31.2 weeks
from June 22, 2010 through January 26, 2011. OWCP based the award on the district medical
adviser’s (DMA) March 29, 2013 report. In an August 10, 2012 report, Dr. Joshua M.
Ammerman, a Board-certified neurosurgeon, found 10 percent permanent cervical spine
impairment.3 The DMA relied, in part, on Dr. Ammerman’s examination findings, and found
five percent permanent bilateral upper extremity impairment.
On June 14, 2013 appellant filed a claim (Form CA-7) for an increased schedule award.
He filed a similar claim on May 5, 2014.
In a June 27, 2014 follow-up report, Dr. Ammerman noted that he last saw appellant in
2012, at which time he assigned 10 percent permanent impairment of the cervical spine due to a
June 22, 2009 work-related injury. He further noted that appellant currently complained of neck
pain, low back pain, and radiation of tingling and numbness into the hands and feet. On
examination, appellant’s motor testing was full in the arms and legs, and his reflexes were trace
to 1+. Dr. Ammerman also noted that there was moderate restriction of cervical and lumbar
range of motion. Lastly, he reported that sciatic tension signs and Spurling maneuver were
negative. Dr. Ammerman recommended obtaining updated cervical and lumbar magnetic
resonance imaging (MRI) scans, as well as a new set of cervical x-rays. He advised appellant to
return once the additional studies were completed.
By decision dated August 1, 2014, OWCP denied appellant’s claim for an increased
schedule award. It noted that, while Dr. Ammerman referenced his previous 10 percent rating,
he did not provide a current impairment rating.
OWCP subsequently received October 25, 2014 cervical and lumbar MRI scan results, as
well as a November 24, 2014 follow-up examination report from Dr. Ammerman.
Dr. Ammerman reviewed the recent MRI scans and examined appellant. He noted that he
discussed the possibility of surgical intervention at C4-5 and L5-S1, but appellant was not
currently interested. Dr. Ammerman advised that under the circumstances, appellant would have
to continue to live with his symptoms. He indicated that appellant currently carries a permanent
3

No schedule award is payable for a member, function or organ of the body that is not specified in FECA or the
implementing regulations. W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).
Neither FECA nor the regulations provide for the payment of a schedule award for the permanent loss of use of the
back/spine or the body as a whole. 5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361,
367 (2000). However, a schedule award is permissible where the employment-related back condition affects the
upper and/or lower extremities. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards &
Permanent Disability Claims, Chapter 2.808.5c(3) (February 2013).

2

impairment rating of 10 percent of the cervical spine related to his June 22, 2009 employment
injury, “which remains unchanged.” Dr. Ammerman discharged appellant from his care and
advised that he return on an as-needed basis.
On February 9, 2015 OWCP received appellant’s February 1, 2015 reconsideration
request. Appellant submitted the appeal request form that accompanied OWCP’s August 1, 2014
decision.
OWCP later received another follow-up report from Dr. Ammerman dated
January 30, 2015. Dr. Ammerman reiterated that appellant continues to carry a 10 percent
permanent impairment rating of the cervical spine related to his June 22, 2009 work injury. He
noted that he had nothing to offer besides surgery, that “no further neurological follow up is
required”; and that he did not expect appellant’s symptoms to change without surgical
intervention.
In an April 16, 2015 decision, OWCP denied appellant’s request for reconsideration, and
thus, did not review the merits of his claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.6 A timely application for reconsideration, including all supporting documents,
must set forth arguments and contain evidence that either: (i) shows that OWCP erroneously
applied or interpreted a specific point of law; (ii) advances a relevant legal argument not
previously considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7 When a timely application for reconsideration does not meet
at least one of the above-noted requirements, OWCP will deny the request for reconsideration
without reopening the case for a review on the merits.8

4

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation
System (iFECS). See also Chapter 2.1602.4b.
7

20 C.F.R. § 10.606(b)(3).

8

Id. at §§ 10.607(b), 10.608(b).

3

ANALYSIS
OWCP received appellant’s February 1, 2015 request for reconsideration on
February 9, 2015. As noted, appellant submitted the appeal request form that accompanied the
August 1, 2014 merit decision. He did not specify the grounds for his request. Appellant merely
checked the appropriate space on the form indicating reconsideration. The Board finds that his
February 1, 2015 request for reconsideration neither alleged nor demonstrated that OWCP
erroneously applied or interpreted a specific point of law. Additionally, appellant did not
advance any relevant legal arguments not previously considered by OWCP. Accordingly, he is
not entitled to a review of the merits based on the first and second requirements under section
10.606(b)(3).9
Appellant also failed to submit any “relevant and pertinent new evidence” with his
request for reconsideration. Dr. Ammerman’s November 24, 2014 and January 30, 2015 followup examination reports reiterated his August 10, 2012 finding of 10 percent permanent cervical
spine impairment. Providing additional evidence that repeats or duplicates information already
in the record does not constitute a basis for reopening a claim.10 Not only is this evidence
repetitive, but OWCP also previously advised appellant that FECA did not provide for the
payment of a schedule award for the permanent loss of use of the back/spine.11 Consequently,
Dr. Ammerman’s November 24, 2014 and January 30, 2015 follow-up examination reports are
insufficient to warrant further merit review. Because appellant did not provide any “relevant and
pertinent new evidence,” he is not entitled to a review of the merits based on the third
requirement under section 10.606(b)(3).12 Accordingly, OWCP properly declined to reopen
appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s case for further
merit review under 5 U.S.C. § 8128(a).

9

Id. at § 10.606(b)(3)(i) and (ii).

10

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

11

See supra note 3.

12

20 C.F.R. § 10.606(b)(3)(iii).

4

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

